(~\l

FILED

UCT l 5 ZUlZ
UNITED sTATEs DISTR!CT CoURT cl k u D .
FoR THE 1)ISTR1CT oF CoLUMBIA c.,§f,g ,.,'§°’§,,e'§t,'_l§§§ E,°'¢’;'§,','f,‘,’§§’,'a

EDEN ZERE, )
)

Plainriff, )

)

v, § Civil Action No.  

ALEX ANENYA, )
)

Defendant. )

MEM0RANDUM oP1NIoN

This matter is before the Court on plaintiffs application to proceed in forma pauperis and
his pro se complaint. The Court will grant the application and dismiss the complaint.

The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 5l9, 520 (l972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v, Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the F ederal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). Plaintiff’ s complaint fails to
meet this minimal pleading standard. The Court is unable to discem a claim against the
defendant, and the complaint makes no demand for relief. Accordingly, the complaint will be
dismissed. An Order accompanies this Memorandum Opinion.

des ama

DATE: (§/@‘Cr£q §/ Lc?/ l~ Unit&l/States District Judge